
	

114 HR 1955 IH: Great Lakes Nutrient Removal Assistance Act
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1955
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Higgins (for himself, Ms. Slaughter, Ms. Moore, Mr. Levin, Ms. Kaptur, Ms. Fudge, and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to provide assistance for nutrient removal
			 technologies to States in the Great Lakes System.
	
	
 1.Short titleThis Act may be cited as the Great Lakes Nutrient Removal Assistance Act. 2.Findings Congress finds that—
 (1)ineffective wastewater treatment is one of the most common sources of water pollution; (2)nutrient pollution, particularly phosphorus loading, continues to be one of the most significant water quality issues facing the Great Lakes System;
 (3)limiting phosphorus loads is key to controlling excessive algal growth, and a coordinated Great Lakes System-wide strategy to change how nutrients are discharged is urgent; and
 (4)nutrient removal technology is one of the most reliable, cost effective, and direct methods for reducing the flow of phosphorus and other harmful nutrients from point sources in the Great Lakes System.
 3.Nutrient removal technology grant programSection 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended by adding at the end the following new subsection:
			
				(i)Nutrient removal technology grant program
					(1)Grant program
 (A)EstablishmentNot later than 1 year after the date of enactment of this subsection, the Administrator shall establish a program within the Environmental Protection Agency to make grants to Great Lakes States, and municipalities thereof, to install, at eligible facilities, nutrient removal technologies that are designed to reduce total nutrients in discharged wastewater.
 (B)PriorityIn making a grant under this subsection, the Administrator shall— (i)consult with the Program Office; and
 (ii)give priority to eligible facilities at which the installation of nutrient removal technologies would—
 (I)produce the greatest nutrient load reductions at points of discharge; (II)result in the greatest environmental benefits to the Great Lakes System; and
 (III)help meet the objectives related to nutrients outlined in Annex 4 of the Great Lakes Water Quality Protocol of 2012.
 (C)ApplicationA Great Lakes State, or municipality thereof, may submit to the Administrator an application for a grant under this subsection in such form, and including such information, as the Administrator may prescribe.
 (D)GrantIf the Administrator approves an application submitted under this subsection, the Administrator may make a grant to the applicant in an amount not to exceed 55 percent of the cost of installing the nutrient removal technologies at the eligible facility with respect to which the application was submitted.
 (2)DefinitionsIn this subsection: (A)Great Lakes Water Quality Protocol of 2012The term Great Lakes Water Quality Protocol of 2012 means the Great Lakes Water Quality Protocol of 2012, signed at Washington on September 7, 2012 (further amending the Great Lakes Water Quality Agreement).
 (B)Eligible facilityThe term eligible facility means a municipal wastewater treatment facility that— (i)as of the date of enactment of this subsection, has a permitted design capacity to treat an annual average of at least 500,000 gallons of wastewater per day; and
 (ii)is located within the Great Lakes System in any of the Great Lakes States. (3)Authorization of appropriations (A)In generalIn addition to other amounts authorized under this section, there is authorized to be appropriated to carry out this subsection $100,000,000 for each of fiscal years 2016 through 2020. Such sums shall remain available until expended.
 (B)Administrative costsThe Administrator may use not to exceed 4 percent of any amount made available under subparagraph (A) to pay administrative costs incurred in carrying out this subsection..
		
